Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous action, not repeated below are withdrawn.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Suzuki JP 06-258510.
Moser et al. 5828492 teaches in figure 4, a grating structure formed on a stepped grating. 

    PNG
    media_image1.png
    632
    469
    media_image1.png
    Greyscale
by coating the stepped mold insert by covering it with an X-ray resist, exposing it in a striped pattern, developing it and filling it galvanically. 
Suzuki JP 06-258510 (machine translation attached)  teaches forming stepped structures with high accuracy without needing to control the etch depth with high accuracy by providing alternating layer which have different etch characteristics and successively etching the layers 2O3 or SiO2 or Cr2O3 and SiO2 which are used with CF4 and CCl4 anisotropic dry etch gasses [0009-0020]. 
It would have been obvious to one skilled in the art to modify the process of forming a lamellar grating on a stepped grating taught in Moser et al. 5828492 by using a stepped grating of alternating Al2O3/SiO2 or Cr2O3/SiO2 together with the two different etches taught in Suzuki JP 06-258510 to allow the formation of the etched step gating with accurate steps without the need to precisely control the etch
The applicant argues that Moser does not teach the planarizing coating and patterning that coating with a periodic pattern. This is taught in figure 4, which shows a portion of this on two of the steps on the left. Figures 1 and 2 clearly show a pattern produced by extending this pattern over the entire structure and etching the periodic pattern into the substrate and then removing the layer with the periodic pattern.  Moser does not show the stack of differently etchable materials forming the square patterns, but this is taught by Suzuki JP 06-258510, along with the benefit of controlled etch depth.  The rejection stands.

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Suzuki JP 06-258510, Stavis et al. 20110123771,  Hashiguchi et al. JP 2007-057622 and Moraw et al. 4294913.
Stavis et al. 20110123771 illustrates the process of exposing a photoresist with a grayscale pattern and developing it to form a stepped pattern with a plurality of depths which is 
Hashiguchi et al. JP 2007-057622 teaches the structure of figure 31(b) can be formed using the techniques of examples 16-20, where the laser light is scanned to produce a two photon exposure in the resist. When (small) groove is formed between the structures which is finer than the wavelength that the optical structure is to be used with, the generation of unneccesary diffracted light is prevented [0153-0155]. The transfer of a grayscale image into the underlying substrate by etching is taught with respect to figure 26  [0021].  In figures 17 and 18, a substrate of alternating layers (41,42) of absorber and transmissive layers are formed and selectively etched using a laser to form a stepped structure which is then used as a mold [0116-0118].  The desire is to form subwavelength structures which diffract light into the zero-order but no higher orders, so they are very efficient   [0002-0003]. The desire to form structure which are several mm square is disclosed as slow, taking several days. There is difficulty controlling the height of the features using the resist thickness [0014]. Scanning exposure is slow. The formation of the microstructure on a curved surface is disclosed [0069].  The formation of the fine resist pattern using interference exposure is disclosed as able to form a mold and is suitable for large area processing [0073,0098,0102,0107]
Moraw et al. 4294913 teaches with respect to figures 1a-d, a positive resist (2) coated upon a substrate (1) which is exposed to form a stepped latent image (6) in figure 1b, followed by a zero-order grating exposure in figure 1c, to form the latent image shown in figure 1d.  The relief depth for yellow grating is 0.95-1.34 microns, the depth of the magenta gratings is 1.34-1.72 microns and the cyan pattern is 1.72 to 2.10 microns with the gratings having 138 lines/mm. 2 (2/63-4/24).    Grating exposures of 1/10 to 1/1000 mm can be used (100 microns to 100000 nm) (5/40-6/12). See examples.  
It would have been obvious to one skilled in the art to modify the process of forming a lamellar grating on a stepped grating taught in Moser et al. 5828492 by using a stepped grating of alternating Al2O3/SiO2 or Cr2O3/SiO2 together with the two different etches taught in Suzuki JP 06-258510 to allow the formation of the etched step gating with accurate steps without the need to precisely control the etch and using the grayscale resist pattern of figure 26 of Hashiguchi et al. JP 2007-057622 and figure 1 and 2 of Stavis et al. 20110123771 to eliminate registration required by the use of multiple resists and to form the lamellar grating by coating a positive laser sensitive resist on the stepped grating and exposing it using interferometric exposure or a mask to form a sub-wavelength grating pattern in the manner taught in Moraw et al. 4294913 and Hashiguchi et al. JP 2007-057622 as this is disclosed as suitable for large area patterns in excess of 1 dm2 with a reasonable expectation of success based upon the 100nm grating patterns formed in Moraw et al. 4294913.  Further, it would have been obvious to modulate the grating by further masking (fill factor modulation) based upon the use of a masked exposure for the colors and a second exposure (masked or interferometric) to form the grating as taught in Moraw et al. 4294913.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is clearly based upon multiple references and it is clear that none of them teach every feature.  The Greyscale exposure of Stavis et al. 20110123771 produces the stepped resist profile illustrated as (16) in 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim 17
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737